Exhibit 10.1
 
SERVICES AGREEMENT
 
This Services Agreement (this “Agreement”) is made as of March 5, 2008 by and
between Blink Couture, Inc., a Delaware corporation (the “Company”) and
Fountainhead Capital Management Limited, an entity registered in Jersey (“FCM”)
(each a “Party” and collectively referred to hereafter as the “Parties”).
 
W I T N E S S E T H:


WHEREAS, the Company is a shell corporation with limited resources to pursue its
business plan and maintain its status as a publicly-reporting company.
 
WHEREAS, FCM has substantial experience in corporate governance and management
and has substantial expertise and contacts which are of value to the Company in
the identification of prospective business opportunities for the Company and
sources of financing;
 
WHEREAS, the business plan of the Company is the identification of a suitable
target for a potential merger or acquisition transaction commonly known as a
“reverse merger” or “alternative public offering” transaction;
 
WHEREAS, to facilitate pursuing the Company’s operation and pursuit of the goals
stated in its business plan, the Company desires to engage FCM to provide the
services specified in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:
 
1. Services. The services which FCM shall provide under this Agreement, shall
include the following:
 
(a) FCM will familiarize itself to the extent it deems appropriate with the
business, operations, financial condition and prospects of the Company;
 
(b) At the request of the Company’s management, FCM will provide strategic
advisory services relative to the achievement of the Company’s business plan;
 
(c) FCM will undertake to identify potential merger and acquisition targets for
the Company and assist in the analysis of proposed transactions;
 
(d) FCM will assist the Company in identifying potential investment bankers,
placement agents and broker-dealers who are qualified to act on behalf of the
Company to achieve its strategic goals.
 
(e) FCM will assist in the identification of potential investors which might
have an interest in evaluating participation in financing transactions with the
Company;
 
(f) FCM will assist the Company in the negotiation of merger, acquisition and
corporate finance transactions;
 
(g) At the request of the Company’s management, FCM will provide advisory
services related to corporate governance and matters related to the maintenance
of the Company’s status as a publicly-reporting company; and
 
(h) At the request of the Company’s management, FCM will assist the Company in
satisfying various corporate compliance matters.
 
FCM is not a licensed broker-dealer. Under no circumstances will FCM engage in
any activities which would require licensure as a broker-dealer or otherwise.


2. Term and Termination. The term of this engagement shall be for a period of
twelve (12) months commencing with the date of this Agreement and may be
extended upon the mutual written agreement of the Parties.

 

--------------------------------------------------------------------------------

 

3. Consideration. In consideration for FCM providing the services set forth in
Section 1 above, the Company will pay to FCM a quarterly fee of $10,000.00,
payable in cash or, at the option of FCM, in kind, on the first day of each
calendar quarter commencing March 5, 2008.
 
4. Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable overnight courier service, in each case to the intended recipient as
set forth below:


If to the Company:
Copy to:
   
Blink Couture, Inc.
122 Ocean Park Boulevard
Suite 307
Santa Monica, California 90405
Law Offices of Robert Diener
122 Ocean Park Boulevard
Suite 307
Santa Monica, California 90405
   
Attention: Thomas Colligan
Attention: Robert Diener
   
If to the FCM:
     
Fountainhead Capital Management Limited
Portman House
Hue Street, St. Helier
Jersey JE4 5RP
     
Attention: Richard Breeze
 

 
Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.
 
5. Miscellaneous.
 
(a) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements or representations
by or among the Parties, written or oral, with respect to the subject matter
hereof.
 
(b) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party.
 
(c) Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.
 
(d) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of New York. The Parties hereby
consent to the exclusive jurisdiction of the courts of the State of New York
located in the Borough of Manhattan and the United States District Court for the
Southern District of New York for all disputes arising under this Agreement.
 
 

--------------------------------------------------------------------------------

 
 
(f) Amendments and Waivers. The Parties may mutually amend any provision of this
Agreement at any time during the term of this Agreement prior to the termination
of this Agreement. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by the Parties. No waiver
of any right or remedy hereunder shall be valid unless the same shall be in
writing and signed by the party giving such waiver. No waiver by any party with
respect to any default, misrepresentation or breach of warranty or covenant
hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.
 
(g) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
(h) Construction. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise.
 
(i) Remedies. FCM shall be entitled to enforce its rights under this Agreement
specifically to recover damages by reason of any breach of any provision or term
of this Agreement and to exercise all other rights existing in its favor. In the
event of any dispute under this Agreement, the prevailing party shall be
entitled to recover its costs incurred in connection with the resolution
thereof, including reasonable attorneys fees.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.


Blink Couture, Inc.
   
By:
/s/ Thomas Colligan
Name:
Thomas Colligan
Title:
President
   
Fountainhead Capital Management Limited
   
By:
/s/Gisele La Miere
Name:
Gisele La Miere
Title:
Director
   
By:
/s/ Carole Dodge
Name:
Carole Dodge
Title:
Director


 

--------------------------------------------------------------------------------

 
 